               Case 2:20-cv-01155-DSC Document 1 Filed 08/03/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 CLYDE GRIMM, JR.,                                  :
                                                    :
                   Plaintiff,                       :
                                                    :
           v.                                       : CASE NO.            2:20-1155
                                                    :
 CACH, LLC, and RESURGENT                           :
 CAPITAL SERVICES, L.P.                             :
                                                    :
                   Defendants.                      :
                                                    :


                                      NOTICE OF REMOVAL

          PLEASE TAKE NOTICE that on this date, Defendants CACH, LLC and Resurgent

Capital Services, L.P. hereby remove the above-captioned matter to this Court from the Court of

Common Pleas of Fayette County, Pennsylvania and in support thereof aver as follows:

          1.      Defendants are defendants in a civil action originally filed on or about June 18,

2020, in the Court of Common Pleas of Fayette County, Pennsylvania titled Clyde Grimm v.

CACH, LLC and Resurgent Capital Services, L.P. and docketed to Case No. 1069 of 2020, G.D.

          2.      This removal is timely under 28 U.S.C. § 1446(b). Defendants received service of

process by certified mail on July 2, 2020.

          3.      Pursuant to 28 U.S.C. § 1446, attached here as Exhibit A are copies of all process,

pleadings, and orders Defendants received in the state court action.

          4.      The United States District Court for the Western District of Pennsylvania has

original jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that Plaintiff has filed claims

against Defendants alleging violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692,

et seq.



                                                   1
            Case 2:20-cv-01155-DSC Document 1 Filed 08/03/20 Page 2 of 3




       5.      On this date, Defendants have provided notice of this Removal to counsel for

Plaintiff and to the Court of Common Pleas of Fayette County, Pennsylvania.

       WHEREFORE, Defendants CACH, LLC and Resurgent Capital Services, L.P. respectfully

remove this case to the United States District Court for the Western District of Pennsylvania.

                                     Respectfully submitted,

                                     MESSER STRICKLER, LTD.

                              By:    /s/ Lauren M. Burnette
                                     LAUREN M. BURNETTE, ESQUIRE
                                     PA Bar No. 92412
                                     12276 San Jose Blvd.
                                     Suite 718
                                     Jacksonville, FL 32223
                                     (904) 527-1172
                                     (904) 683-7353 (fax)
                                     lburnette@messerstrickler.com
                                     Counsel for Defendants

Dated: August 3, 2020




                                                2
           Case 2:20-cv-01155-DSC Document 1 Filed 08/03/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I certify that on August 3, 2020, a true copy of the foregoing document was served as

follows:

 Via Email and U.S. Mail, Postage Prepaid        Via U.S. Mail, Postage Prepaid
 Kevin Abramowicz, Esq.                          Prothonotary
 Kevin W. Tucker, Esq.                           Court of Common Pleas
 EAST END TRIAL GROUP LLC                        Fayette County, Pennsylvania
 186 42nd Street, P.O. Box 40127                 61 E. Main Street
 Pittsburgh, PA 15201                            Uniontown, PA 15401
 kabramowicz@eastendtrialgroup.com
 ktucker@eastendtrialgroup.com
 Counsel for Plaintiff




                                   MESSER STRICKLER, LTD.

                            By:    /s/ Lauren M. Burnette
                                   LAUREN M. BURNETTE, ESQUIRE
                                   PA Bar No. 92412
                                   12276 San Jose Blvd.
                                   Suite 718
                                   Jacksonville, FL 32223
                                   (904) 527-1172
                                   (904) 683-7353 (fax)
                                   lburnette@messerstrickler.com
                                   Counsel for Defendants

Dated: August 3, 2020




                                             3
